Citation Nr: 1409641	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to September 20, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD, since November 1, 2008 (following a period of temporary total evaluation from September 20, 2008).

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from March 2002 to June 2005, and for one week in April 2009.  He served in combat in Iraq, and holds a Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2009 decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The December 2008 Decision Review Officer (DRO) decision was a reconsideration of a December 2007 decision which had granted service connection for PTSD and assigned an initial 10 percent evaluation effective from June 28, 2007.  The DRO granted an increased 50 percent evaluation from the date of service connection.  In November 2013, during processing of a September 2013 Board remand, VA granted a temporary total evaluation for PTSD, from September 20, 2008, to November 1, 2008, based on hospitalization for more than 21 days.  As the maximum evaluation is assigned for this period, no further question remains for consideration by the Board.  The issue has therefore been recharacterized to reflect the stages remaining on appeal.

In the October 2009 decision, service connection for residuals of TBI was granted and an initial 10 percent evaluation was assigned from June 24, 2009.

On his February 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that he did not desire a hearing, effectively withdrawing an April 2010 request for a hearing at the Board's Washington, DC, offices.

In April 2013 and again in September 2013, the Board remanded the claims to the RO, via the Appeals Management Center in Washington, DC, for additional development.
The Board notes that a claim for increased evaluation (to include disagreement over the assigned initial evaluation) includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the increased rating claims, as the Veteran filed a separate claim for that benefit in addition to discussing the impact of TDIU on his employment.  TDIU was granted in a December 2010 decision, effective November 30, 2009.  The Veteran has not appealed any aspect of that decision, and it is therefore not currently before the Board.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-179 (2009) (en banc); Urban v. Principi, 18 Vet. App. 143 (2004); Powell v. Shinseki, No. 10-3274, 2012 WL 880680 at *8 (Vet. App. March 16, 2012) (unpublished).

The Board has reviewed the Veteran's claims through electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS); the physical claims file was scanned, in its entirety, into VBMS during the processing of the most recent remand.


FINDINGS OF FACT

1.  Prior to September 20, 2008, and since November 2008, PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep disturbances, nightmares and intrusive thoughts, intermittent panic attacks, mood swings, and impaired concentration and memory.

2.  Throughout the appellate period, TBI has been manifested by no greater than mild (Level 1) impairment of any cognitive function.  

3.  Recurrent headaches associated with TBI are daily, but are not prostrating.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD, prior to September 20, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 50 percent for PTSD, since November 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for residuals of TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045 and 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD and residuals of TBI.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA has also provided several VA examinations in connection with this claim.  November 2007 and November 2008 examinations for evaluation of PTSD are fully adequate for evaluation purposes; the examiners described current manifestations in detail and made all findings necessary to application of the evaluation criteria.  Similarly, the September 2009 examination with regard to TBI is adequate.  38 C.F.R. § 3.159(c)(4).

However, the June 2012 examination, to include the subsequent June 2013 addendum, is inadequate.  The examiner provided conflicting conclusions and descriptions of the current disabilities and then stated that further examination was necessary to resolve such conflicts.  As is discussed below, the Veteran frustrated attempts to secure such an examination through his failure to report.  As a matter of law, when a Veteran fails to report for a necessary examination in connection with an original claim for benefits, as here, the claim "shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  No further development may be undertaken.

Evidence

In a February 2006 letter, the Veteran's treating private psychologist, Dr. SWL, stated that the Veteran was drinking heavily, and had received a DWI, as a result of self-medicating PTSD symptoms.  Hand-written treatment notes from Dr. SWL, for the period of April 2005 to June 2006, are largely illegible, but mention recurrent PTSD symptoms, the Veteran's feelings of loneliness and guilt, his desire to regain self-confidence, and his drinking.
VA treatment records reveal that the Veteran first sought evaluation of PTSD in July 2007, when he complained of panic attacks, nightmares, anxiety, and depression.  He reported impaired concentration and memory from following blast concussion from an exploding grenade in service.  He was referred to the mental health service.  At the September 2007 mental health service intake evaluation, the Veteran described "severe nightmares" several times a night, intrusive thoughts and flashbacks, irritability, anxiousness, and avoidance of reminders of combat.  He disliked crowds, and walking last in a group.  He could fall asleep, but wakes frequently during the night.  He was drinking heavily, but reported he had cut down.  He was attending college.  A Global Assessment of Functioning (GAF) score of 45/48 was assigned.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

At a November 2007 VA examination, the Veteran reported that he had just started college, and was in a work study at VA.  He was currently in treatment at VA, and prior to that had seen a private psychologist for seven or eight months.  Records of such were not available; the claims file was reviewed, to include VA treatment records.  The Veteran complained of daily flashbacks and intrusive thoughts, nightmares every night, depression, fatigue, and loneliness, though he also reported having multiple friends with whom he socialized.  He had broken up with a girlfriend because he felt "too messed up," though the examiner related this to alcohol abuse as well as PTSD.  He had trouble sleeping, and had difficulty getting to early classes.  He was anxious.  In crowds, he was hyperalert.  He had experienced a couple of panic attacks.  Since returning from Iraq, the Veteran had been drinking heavily, but had cut back some recently.  On interview, the Veteran was well-groomed and pleasant.  He demonstrated good social skills.  Thought processes and communication were normal.  Affect was controlled.  He described decreased concentration and short term memory, but long term memory was good.  He did not experience any cognitive decline.  He denied suicidality or homicidality.  He consciously tried to act normally and not avoid reminders of Iraq.  The doctor opined that psychiatric diagnoses and the TBI could equally well explain the concentration and memory problems.  A GAF score of 65 was assigned.  

In July 2008 a former co-worker wrote VA to describe how the Veteran would occasionally get a far off look in his eyes and would have to have his attention redirected.  A long-time friend described the Veteran's anger and violent outburst when drinking in 2005.

The Veteran was hospitalized at VA at the end of September 2008.  He complained of recent transient suicidal ideation without plan, homicidal ideation toward a man who had molested him as a child (who he had learned was out of prison and back in the neighborhood the previous day), irritability, anxiety, insomnia with nightmares several times a week, feelings of isolation, and heavy use of alcohol.  He had been avoiding reminders of his combat experiences, and felt paranoid.  Over the course of the hospitalization, the Veteran slept better and had fewer nightmare and less anxiety.  He denied current suicidal ideation, and was making realistic future plans.  The Veteran was discharged to home on October 1, with an entry date to a residential substance abuse treatment program five days later.  At that time his GAF score was 45  On October 29, 2008, the Veteran was discharged much improved, with a GAF score of 55.

The Veteran was again examined in November 2008.  The examiner reviewed the claims file, and also interviewed the Veteran's father.  The Veteran complained of severe, unremitting symptoms of PTSD.  He had nightmares almost every night, and occasional flashbacks.  He thought of Iraq every day.  Panic attacks were recurrent, and more frequent with drinking.  He was depressed and paranoid, and at times did not feel like leaving his house.  He had been sober since his hospital admission, with some reduction of symptoms.  Medication was also significantly helpful.  His grades in school were "awful," and he had dropped out or taken incompletes in recent semesters.  He was not working, but did plan to return to school and get a job as a peer counselor.  The examiner opined that educational and occupational impairment was moderate to severe.  Socially, he had some lifelong friends and support from family members, but social interactions had declined.  On interview, the Veteran was pleasant, well-groomed, and cooperative.  Speech and thought processes were normal.  He denied hallucinations and delusions, but said he felt disconnected.  His father stated he was moody.  The Veteran described passive suicidal and homicidal ideation; he had no plan or intent.  Concentration was impaired.  A GAF score of 52 was assigned, which the examiner stated represented moderate functional impairment, with "deficiencies in work, school, family relations, judgment, thinking and mood."  

VA treatment records reflect that the Veteran moved and resumed school in January 2009.  From December 2008 to October 2009, reports of depression and impaired concentration and memory continued.  He was trying to be more social, walking around the mall to expose himself to people and crowds.  He remained sober.  He was called to active duty in April 2009, but found unfit for service and released.

A VA TBI examination was conducted in September 2009.  The claims file was reviewed in conjunction with the examination.  The Veteran reported losing consciousness twice due to explosions in Iraq.  He currently reported daily headaches of a 6-7/10 severity, lasting about an hour each.  The pain was throbbing, with occasional sharp intense pain.  He had some mild sound sensitivity.  They often occurred at night, with nightmares from PTSD.  He experienced vertigo and difficulty falling asleep; this caused fatigue and a lack of energy.  He complained of moderate memory impairment, where he would lose track of tasks or conversations.  He had problems with remote recall, and his concentration would wander; often he would think about Iraq.  The Veteran reported mood swings, with severe depression at times; he would be depressed about three days a week.  He was also anxious and hypervigilant.  He disliked crowds, and was quick to anger, though he could control it.  He complained he was heat intolerant.  In summary, the examiner described no more than mild impairments of memory, judgment, social interaction, spatial orientation, communication, and behavior.  Due to subjective complaints of intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light, there was mild interference with daily activities.

The Veteran's father stated in an April 2010 letter that since the Veteran's discharge, he had observed heavy drinking that affected his occupational and social functioning.  He lost jobs, got in fights, was arrested, and generally acted inappropriately.  He could not function in school.  He was diagnosed with PTSD.  he had gone through substance abuse treatment, but continued to have significant panic attacks.

VA treatment records through 2012 reflect that while the Veteran continued to seek periodic treatment for PTSD symptoms, he continued to function well overall.  He was not drinking, but did use marijuana extensively.  There was one episode in February 2011 when the Veteran was admitted to a VA hospital for four days soon after witnessing a double murder near his apartment.  Two men were shot.  He developed paranoia feelings and delusions involving his participation in a major drug bust.  However, he continued to report that he was "doing great" and felt that his PTSD was under good control.  In fact, doctors at that time diagnose a separate condition of psychosis NOS, with paranoia, in addition to PTSD.  By December 2012, psychosis was no longer an active diagnosis, and GAF scores of 55 were assigned.

At a June 2012 VA examination for TBI and PTSD, the examiner stated that symptoms of PTSD includes intrusive memories, problems with nightmares, physical reactions to reminders of war, panic attacks, flashbacks, avoidance of activities that remind him of traumatic experiences, emotional numbing, detachment from others, hyperarousal (e.g., insomnia, problems with paranoid thinking and hypervigilance, problems concentrating), mild memory loss, depression, and anxiety.  Although the examiner indicated the Veteran had difficulty establishing and maintaining effective work and social relationships, the Veteran reported a "solid group of friends" and stated that he was dating.  He was attending school and maintained a 2.4 GPA.  He was drinking again, and became drunk once a week; he also used marijuana occasionally.  A GAF score of 55 was assigned.  She opined that PSTD resulted in reduced reliability and productivity in occupational and social functions.  

The examiner initially acknowledged that TBI was also present, and associated headaches, memory lapses (e g forgetting important dates), problems concentrating, and dizziness every other day with that condition; confusingly, she later indicated when asked to differentiate impairments from the two diagnoses that there was no diagnosis of TBI.  No separate TBI examination was completed.

The Board remanded the claims in April 2013, to obtain a more clear statement regarding attribution of PTSD and TBI symptoms.  It appears the examiner attempted to meet the Remand request in a June 2013 addendum.  The examiner did indicate that substance abuse problems were related to PTSD.  However, she merely repeated her earlier statements with regard to TBI and PTSD, cited above, regarding the symptoms, and then went on to state that her review of TBI was incomplete, and would require a more complete examination.  It appears that VA had attempted to schedule such in September 2012, but the Veteran failed to report without explanation.  The Board in fact had cautioned him of the potential negative effects of such failures.

The record reflects that the Veteran again failed to report for a scheduled TBI examination in May 2013.  In September 2013, however, the Board found that notice of such was potentially incorrect, as the mailing address used included an incorrect ZIP code.  The appeal was again remanded to secure a new TBI examination, and the cautions regarding a failure to report were repeated.  VA sent a new letter asking the Veteran to call for an appointment in September 2013; the Board notes that an incorrect ZIP code was again used.  However, the hospital also called the Veteran and left a message for him to call back; he did not return the call.  The Board finds that VA took all reasonable steps to schedule a required examination and secure the Veteran's attendance.  Although an incorrect address was used, the September 2013 phone calls, which were not returned, rendered any error harmless.  The Veteran has again failed to report for a necessary examination, despite repeated warnings of the potential impact of such.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


	PTSD

PTSD, Diagnostic Code 9411, is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The evidence of record demonstrates that with the exception of one acute episode, currently rated totally disabling under 38 C.F.R. § 4.29 for hospitalization over 21 days, PTSD symptomatology has been markedly consistent over the entirety of the appeal period.  The disability picture presented most closely approximates the criteria for assignment of a 50 percent evaluation.  

Prior to September 20, 2008, the Veteran reported, and VA examiners described, very frequent nightmares and intrusive thoughts, with accompanying fatigue.  He felt lonely and depressed.  His anxiety caused intermittent panic attacks, and he was hyperalert; several people describe his extremely fearful reactions to thunderstorms, for example.   His concentration and short term memory were impaired.  He did not, however, have suicidal or homicidal ideation, and doctors consistently commented that he was well-groomed and communicated a clear thought process.  During the appeal period, there are no reported violent outbursts, as there was in 2005, and in fact the Veteran demonstrated good judgment and control over his anger and irritability.  He continued to have good friendships and family relationships, despite the obvious strains his disability caused.

Since November 1, 2008, following his hospitalization and substance abuse treatment, PTSD symptomatology and complaints generally returned to the pre-inpatient levels.  The Veteran again reported frequent nightmares and intrusive thoughts, with accompanying fatigue.  He was often depressed, and would not leave his house on some days.  His academic function suffered from impaired concentration, though this appears to have improved when he stopped or reduced his drinking.  He continued to have friends and the support of family members.  He began dating again.  GAF scores were in the 50's, as they had generally been prior to his hospitalization.

Once the Veteran sought treatment in mid-2007, his functioning stabilized and he showed some success in dealing with his PTSD symptomatology.  He continued to experience impairment which reduced his reliability and productivity, but this impairment was not continuous and did not excessively impact areas such as judgment, thinking, and social functioning.  His panic and depression did not affect his ability to function independently.  He remained in control of his impulses.  In short, while serious, these symptoms do not rise to the level of severity contemplated by the higher 70 and 100 percent ratings.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria here are fully adequate.  They account for the Veteran's complaints of moodiness, anxiety, impaired concentration and memory, and overall reduction in functioning.  They also allow for yet higher evaluations for additional symptoms, or greater levels of current symptomatology, which are simply not present at this time.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Evaluations in excess of 50 percent for PTSD either before September 20, 2008, or after November 1, 2008, are not warranted.

	TBI

Residuals of TBI are rated under Code 8045.  The criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Here, consistent with Code 8045, any emotional or behavioral manifestations of TBI are rated as part of PTSD under Code 9411.  

No physical manifestations subject to the current appeal have been clearly identified in the current record; the evaluation assigned for service-connected tinnitus is not on appeal.  The September 2009 TBI examiner did indicate the presence of vertigo, but there is no other indication of such in the record, and confirmation of this as a TBI residual could not be secured due to the Veteran's failure to report for examinations.

Any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as headache or Meniere's disease, should be rated under that Code, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.  Here, headaches have been repeatedly identified.  However, to warrant a compensable evaluation, there must be prostrating attacks (marked by prescribed bed rest and care by a doctor) once every two months on average.  38 C.F.R. § 4.124a, Code 8100.  The current record reflects no prostrating attacks.  While attacks are at times reported to be frequent, there is no report of functional impairment from them.  They are most common at night, without clear indication of sound or light sensitivity in relation.  Further, it is unclear if the headaches are a TBI residual, or are related to PTSD, as they most often follow nightmares.  Again, evidence which may have supported assignment of a separate evaluation for headaches as a residual of TBI is unavailable due to the Veteran's failure to report for examinations.

The current evaluation is assigned for manifestations of cognitive impairment.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain, and is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  This table is also used to rate reported subjective symptoms.  These may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. 

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is warranted if 3 is the highest level of evaluation for any facet.  Each manifestation may be assigned a level under only one facet.  The facets considered are: Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Motor activity (with intact motor and sensory system); Visual spatial orientation; Subjective symptoms; Neurobehavioral affects; Communication; and Consciousness.  38 C.F.R. § 4.124a, Code 8045.

The September 2009 VA examiner noted mild, or level 1, impairment, in the facets of memory, judgment, social interaction, spatial orientation, communication, and behavior.  No level 2, which is generally considered to be moderate, impairment is referenced by the examiner.  Level 1 corresponds to a 10 percent evaluation, and no higher.

While the Veteran has indicated that TBI residuals have a greater impact on his functioning, there is no competent and credible evidence of such.  The manifestations described by the Veteran, as a layperson, may be attributed to TBI or PTSD, or possibly to some other comorbid condition, such as his acute psychosis or substance abuse, to include degrees of severity for overlapping signs.  He lacks the specialized knowledge and training to opine on this particular medical issue.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  VA attempted to secure additional TBI examinations to clearly delineate which signs and symptoms could be associated with TBI, but the Veteran failed to report for such despite repeated attempts to accommodate him.  There is therefore no evidence for consideration which could modify the September 2009 VA examiner's findings.

An extraschedular evaluation is again considered, but found inapplicable.  The broad and comprehensive Schedular criteria fully account for the Veteran's complaints and symptoms, as related to TBI, and allow for higher evaluations for additional or worsening manifestations.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for residuals of TBI is not warranted.








	(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 50 percent for PTSD prior to September 20, 2008, is denied.

An evaluation in excess of 50 percent for PTSD since November 1, 2008, is denied.

An initial evaluation in excess of 10 percent for residuals of TBI is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


